EXHIBIT 10.14

EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated July 21, 2004 is made by and between Kimco Realty
Corporation (the “Company”), a Maryland corporation, and Michael J. Flynn (the
“Executive”).

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to be employed by the Company, upon the terms and subject to the
conditions set forth in this Agreement.

    2. Certain Definitions.

        (a) “Base Salary” is defined in Section 6(a).

        (b) “Bonus” is defined in Section 6(b).

        (c) “Automobile” is defined in Section 6(c).

        (d) “Benefits” is defined in Section 6(e).

        (e) “Board” means the Board of Directors of the Company.

        (f) “Cause”. For purposes of this Agreement, “Cause” shall mean any of
the following (i) conviction of a crime (including conviction on a nolo
contendere plea) involving the commission by Executive of a felony or of a
criminal act involving, in the good faith judgment of the Board, fraud,
dishonesty, or moral turpitude; (ii) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (iii) fraud or embezzlement determined
in accordance with the Company’s normal, internal investigative procedures
consistently applied in comparable circumstances; or (iv) gross misconduct or
gross negligence in connection with the business of the Company or an affiliate
which has a substantial adverse effect on the Company or the affiliate.

        (g) “Change in Control”. For purposes of this Agreement, a “Change in
Control” shall mean (i) a sale of all or substantially all of the assets of the
Company to a Person who is not an Affiliate of the Company or an entity in which
the shareholders of the Company immediately prior to such transaction do not
control more than 50% of the voting power immediately following the transaction,
(ii) a sale by any Person resulting in more than 50% of the voting stock of the
Company being held by a Person or Group that does not include Company or (iii) a
merger or consolidation of the Company into another entity which is not an
Affiliate of the Company or an entity in which the shareholders of the Company
immediately prior to such transaction do not control more than 50% of the voting
power immediately following the transaction.

 

--------------------------------------------------------------------------------



Back to Contents

        (h) “Significantly Disabled” For purposes of this Agreement, Executive
shall be “Significantly Disabled” with or without reasonable accommodation if
Executive is physically or mentally incapacitated so as to render Executive
incapable of performing his usual and customary duties under this Agreement.
Executive’s receipt of disability benefits under the Company’s long-term
disability benefits plan (the “LTD Plan”) or receipt of Social Security
disability benefits shall be deemed conclusive evidence of Total Disability for
purpose of this Agreement; provided, however, that in the absence of Executive’s
receipt of such long-term disability benefits or Social Security benefits, the
Board may, in its reasonable discretion (but based upon appropriate medical
evidence), determine that Executive is Significantly Disabled.

        (i) “Effective Date” shall mean July 21, 2004.

        (j) “Stock Options” is defined in Section 6(d).

        (k) “Term of Employment” is defined in Section 3.

        (l) “Renewed Term of Employment” is defined in Section 4.

    3. Term of Employment. The period of Executive’s employment under this
Agreement shall begin as of the Effective Date and shall continue until December
31, 2007 (the “Term of Employment ”), unless sooner terminated in accordance
with Section 7 below or unless renewed pursuant to Section 4 or extended by
mutual agreement of the parties.

    4. Renewal. If this Agreement is not otherwise terminated, it will
automatically renew for a term of one (1) year (the “Renewed Term of
Employment”) effective on the day after the Term of Employment ends (the
“renewal date”), unless either party hereto gives written notice of non-renewal
at least ninety (90) days prior to the end of the Term of Employment.

    5. Duties and Responsibilities.

        (a) During the Term of Employment and any Renewed Term of Employment,
the Executive shall serve as Vice Chairman and President of the Company. In such
capacity, Executive shall perform the customary duties and have the customary
responsibilities of such positions and such other duties as may be assigned to
Executive from time to time by the officer to whom Executive reports or by the
designee of the Company’s Chief Executive Officer.

        (b) Executive agrees to faithfully serve the Company, devote his full
working time, attention and energies to the business of the Company, its
subsidiaries and affiliated entities, and perform the duties under this
Agreement to the best of his abilities.

        (c) Executive agrees (i) to comply with all applicable laws, rules and
regulations, and all requirements of all applicable regulatory, self-regulatory,
and administrative bodies; (ii) to comply with the Company’s rules, procedures,
policies, requirements, and directions; and (iii) not to engage in any other
business or employment without the written consent of the Company except as
otherwise specifically provided herein.

Page 2 of 12

--------------------------------------------------------------------------------



Back to Content

  (d) In connection with his employment during the Term of Employment and
Renewed Term of Employment, if any, the Executive shall be based at the
Company’s principal executive offices in New Hyde Park, NY, or such other
location as shall be agreed between the Executive and the Company.

    6. Compensation and Benefits.

        (a) Base Salary. During the Term of Employment or Renewed Term of
Employment, if any, the Executive shall receive a base salary (“Base Salary”) at
a rate of $650,000 per annum (or such greater amount as shall be determined by
the Company’s Chief Executive Officer in conjunction with the Board of
Directors), payable monthly or more frequently in accordance with the Company’s
practice as applied to other senior executives. Such base salary shall be
reviewed at least annually.

        (b) Bonus. Provided that Executive remains employed hereunder on such
dates, on each annual anniversary of the Effective Date, Executive shall become
entitled to receive a cash bonus (the “Minimum Bonus”) at the minimum amount of
$350,000 (or such greater amount as shall be determined by the Company’s Chief
Executive Officer in conjunction with the Board of Directors).

        (c) Automobile. During the term of Employment and Renewed Term of
Employment, if any, the Company shall also provide Executive with use of an
automobile selected by Executive and shall pay fuel, oil and other vehicle
necessities and maintenance and repairs cost and expenses for or to the
automobile and shall provide a driver for the Executive’s use of the automobile
on Company business.

        (d) Equity Compensation.      Executive shall be eligible to be granted
options to purchase shares of the Company’s common stock (“Stock Options”) in
accordance with the terms of the Stock Option Plan for Key Employees and Outside
Directors of Kimco Realty Corporation (the “Option Plan”) and may be eligible
for future grants as well. If a Restricted Stock Plan is adopted, the Executive
will be eligible for grants. Executive understands that the amount, existence,
terms and conditions of any such grants shall be determined in the sole
discretion of the Board of Directors or committee thereof.

        (e) Benefits. During the Term of Employment or Renewed Term of
Employment, if any, the Executive shall be entitled to participate in or receive
benefits under the employee benefit plans (including health, welfare and
insurance plans) and other arrangements made available by the Company to its
senior employees generally (collectively “Benefits”), subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
or arrangements; provided, however, that the Executive shall be entitled to four
(4) weeks of paid vacation per annum during the Term of Employment or Renewed
Term of Employment, if any, exclusive of Company holidays and that Executive
shall be entitled to take sick or personal days off in accordance with the
Company’s practice as applied to other senior executives.

Page 3 of 12

--------------------------------------------------------------------------------



Back to Contents

  (f) Business Expenses. The Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties to the Company hereunder provided that such expenses
are incurred for business reasons and accounted for in accordance with the
Company’s policy.

        (g) No Waiver. The Executive shall also be entitled to such other
benefits or terms of employment as are provided by law.

    7. Termination of Employment. The Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:

        (a) Death. The Executive’s employment hereunder shall terminate upon his
death.

        (b) Disability. If the Company determines in good faith that the
Executive is Significantly Disabled during the Term of Employment, the Company
may give the Executive written notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive, provided that within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of his duties with or
without a reasonable accommodation.

        (c) Cause. The Company may terminate the Executive’s employment
hereunder for Cause.

        (d) Without Cause. The Company may terminate the Executive’s employment
at any time hereunder without Cause upon thirty (30) days notice.

        (e) Expiration of Term of Employment and Ninety Day Notice Not to Renew.
Executive’s employment hereunder shall terminate upon expiration of the Term of
Employment upon written notice by either party provided ninety (90) days before
the expiration of the Term of Employment in accordance with Section 4, above, or
if this Agreement is renewed, before expiration of the Renewed Term of
Employment, if applicable. The giving of notice not to renew shall not
constitute a termination without Cause.

Page 4 of 12

--------------------------------------------------------------------------------



Back to Contents

  (f) Notice of Termination. Any termination of the Executive’s employment
hereunder (other than by reason of the Executive’s death or expiration of the
Term of Employment or Renewed Term of Employment, if any) shall be communicated
by a notice of termination to the other parties hereto. For purposes of this
Agreement, a “notice of termination” shall mean a written notice which (i)
indicates the specific termination provision in the Agreement relied upon, (ii)
sets forth in reasonable detail any facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision
indicated and (iii) specifies the effective date of the termination.

    8. Compensation Following Termination of Employment. Upon termination of
Executive’s employment under this Agreement, Executive (or his/her designated
beneficiary or estate, as the case may be) shall be entitled to receive the
following compensation:

        (a) Base Salary and Accrued but Unpaid Expenses and Vacation. The
Company shall pay Executive any Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued, but unused, to the date of
termination.

        (b) Other Compensation and Benefits. Except as otherwise provided under
this Agreement,

            (i) any other compensation or benefits to which Executive may be
entitled at the time of termination shall be determined and paid in accordance
with the terms of such plans, policies and arrangements providing such
compensation or benefits, and

            (ii) except as provided hereunder, Executive shall have no right to
receive any other compensation, or to participate in any other plan, arrangement
or benefit, with respect to future periods after such termination or
resignation.

        (c) Additional Compensation Payable Following Termination without Cause.
If the Executive’s employment shall terminate without Cause (pursuant to Section
7(d)), and if Executive executes a “Separation Agreement and General Release” in
substantially the same form as attached hereto as Exhibit A, the Company shall
provide the following compensation and benefits to Executive unless the Change
in Control provisions of Section 24 below apply:

            (i) Base Salary. The Company shall pay the Executive a severance
benefit equal to the greater of A) the remaining Base Salary payments to which
Executive would be entitled for the remainder of the Term of Employment (or if
this Agreement is renewed, the Renewed Term of Employment) if such termination
had not occurred or B) one year’s payment of Base Salary. Such payments shall be
made at the same time and in the same manner as such compensation had been paid
prior to such termination of employment.

Page 5 of 12

--------------------------------------------------------------------------------



Back to Content

    (ii) Minimum Bonus. The Company shall pay Executive the Minimum Bonus(es)
that he would have received pursuant to Section 6(b) if his employment had
continued until the end of the Term of Employment (or if this Agreement is
renewed, until the end of the Renewed Term of Employment).

            (iii) Continuation of Benefits. The Company shall make all necessary
payments for and provide all Benefits to Executive under this Agreement as if
his employment had continued until the end of the Term of Employment (or if this
Agreement is renewed, until the end of the Renewed Term of Employment) or for
one year, whichever is greater.

            (iv) Vesting of Stock Options. All outstanding unvested Stock
Options shall become immediately vested and fully exercisable.

            (v) Upon death or significant disability, the Executive (or such
Payee as the Executive shall have designated on the signature page hereof) shall
be entitled to six (6) months of base salary (or such greater amount as
determined in Section 6(a), above) and any options with respect to common stock
options of the Company then held by Executive, which are not yet exercisable
shall thereupon become exercisable in accordance with the terms of such option.

        (d) No Other Compensation. If Executive’s employment is terminated by
reason of Cause or resignation by Executive (other than in accordance with
Section 24 below following a Change in Control) or Expiration of the Term of
Employment or Renewed Term of Employment, if any, then Executive shall not be
entitled to any other compensation or benefits from the Company except as
described in Section 8(a) and (b) above.

    9. Survival. The expiration or termination of the Term of Employment or
Renewed Term of Employment, if any, shall not impair the rights or obligations
of any party hereto which shall have accrued hereunder prior to such expiration.

    10. Disputes. Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement shall, at the election and upon
written demand of any party to this Agreement, be finally determined and settled
by arbitration in Garden City, New York in accordance with the rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. In such arbitration,
each party shall bear its own legal fees and related costs, except that the
parties shall share the fee of the arbitrator, where Employee pays an amount
equal to the cost of the filing fee or purchasing an index number in federal or
state court, whichever is less. To the extent that any claim is found not to be
subject to arbitration, such claim shall be either decided by the U.S. District
Court for the Eastern District of New York, or the Supreme Court in and for
Nassau County, New York and all such claims shall be adjudicated by a judge
sitting without a jury.

Page 6 of 12

--------------------------------------------------------------------------------



Back to Contents

  The prevailing party in any such proceeding shall be entitled to collect from
the other party, all legal fees and expenses as permitted by law.

    11. Consultancy. Upon termination of the Term of Employment, or if the
employment term is renewed, upon termination of the Renewed Term of Employment,
Executive and the Company shall thereupon enter into a consulting agreement
which shall provide for compensation of $250,000 per annum for a term of three
years.

    12. Restrictive Covenants.

      This Section 12 shall not apply in the event of termination following a
Change in Control (as defined in Section 2(g), above), pursuant to Section 24,
below.

    (a) Confidentiality.

           (i) During Executive’s Term of Employment or Renewed Term of
Employment, if any, with the Company, Executive will not use or disclose to any
individual or entity any Confidential Information (as defined below) except (i)
in the performance of Executive’s duties for the Company, (ii) as authorized in
writing by the Company, or (iii) as required by law or legal process, provided
that prior written notice of such required disclosure is provided to the Company
and that all reasonable efforts to preserve the confidentiality of such
information shall be made.

           (ii) As used herein, “Confidential Information” shall mean
information that (i) is used or potentially useful in the Company’s business,
(ii) the Company treats as proprietary, private or confidential, and (iii) is
not generally known to the public. “Confidential Information” includes, without
limitation, information relating to the Company’s products or services;
marketing, selling or business or development plans; current or prospective
customer, client, landlord, owner and tenant lists and data, trade secrets, call
lists, manuals, policies, memoranda, notes, records, technical data, sketches,
plans, drawings, formulae, research and development data, sources of supply and
material, operating and cost data, financial information and personnel
information. “Confidential Information” also includes proprietary and/or
confidential information of the Company’s customers, clients, landlords, owners,
tenants, suppliers and business or joint venture partners who may share such
information with the Company pursuant to a confidentiality agreement or
otherwise.

    (b) Non-Competition. In consideration of Executive’s employment or the
continuation of Executive’s employment with the Company and the access to
Confidential Information provided by the Company, including customer, client,
landlord, owner and tenant contact information, Executive agrees and covenants
that:

Page 7 of 12

--------------------------------------------------------------------------------



Back to Contents

   (i) Executive shall not in any states where the Company does business enter
into competition (as defined below) with the Company during Executive’s Term of
Employment or Renewed Term of Employment, if any, with the Company or, if he
resigns or is deemed to have resigned from employment (e.g., job abandonment),
until December 31, 2007 or one (1) year from the renewal date of the contract,
whichever is greater, and

           (ii) As used herein, the term “competition” shall mean the direct or
indirect ownership, management, employment or other participation in any
business whose products or activities compete in whole or in part with the
services or activities of the Company or any of its subsidiaries, including,
without limitation, any real estate investment trust or other business which
manages, or owns and operates, or purchases and sells shopping malls or shopping
centers, provided, however, that Executive may acquire up to one percent of any
class of securities of any enterprise if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended.

    (c) Non-Solicitation.

           (i) While employed by the Company or, if he resigns or is deemed to
have resigned from employment (e.g., job abandonment), until December 31, 2007,
Executive shall not in any capacity employ or solicit for employment, or
recommend that another person employ or solicit for employment, any person who
is then and was at any time during Executive's employment an employee, sales
representative or agent of the Company or any subsidiary or affiliate of the
Company.

           (ii) Executive agrees that while employed by the Company or, if he
resigns or is deemed to have resigned from employment (e.g., job abandonment),
until December 31, 2007, he will not, on behalf of himself, or any other person,
firm or corporation, solicit any of the Company's customers, clients, landlords,
owners, tenants, and business or joint venture partners with whom he has had
contact while working for the Company; nor will Executive in any way, directly
or indirectly, for himself, or any other person, firm, corporation or entity,
divert, or take away any of the Company's customers, clients, landlords, owners,
tenants, suppliers and business or joint venture partners with whom Executive
has had contact. For purposes of this Section, the term "contact" shall mean
engaging in any communication, whether written or oral, with the customer,
client, landlord, owner, tenant, supplier and business or joint venture partner
or any representative thereof, or obtaining any information with respect to such
customer, client, landlord, owner, tenant, supplier and business or joint
venture partner or representative thereof.

Page 8 of 12

--------------------------------------------------------------------------------



Back to Contents

(d) Remedies for Breach of Confidentiality, Non-Competition and Non-Solicitation
Provisions of this Agreement. Executive acknowledges that this Section 12, its
terms and his compliance are necessary to protect the Company’s Confidential and
Proprietary Information, its business and its goodwill, and that a breach of any
of Executive’s promises contained in this Section 12 will irreparably and
continually damage the Company to an extent that money damages may not be
adequate. For these reasons, Executive agrees that in the event of a breach or
threatened breach by the Executive of this Section 12, the Company shall be
entitled to a temporary restraining order and preliminary injunction restraining
Executive from such breach, without the posting of a bond. Nothing contained in
this Section shall be construed as prohibiting the Company from pursuing any
other remedies available for such breach or threatened breach or any other
breach of this Agreement. The Company and Executive further acknowledge and
agree that it may be difficult, if not impossible; to compute the actual damages
that will be suffered by the Company upon Executive’s violation of this Section
12. It is agreed, therefore, that in the event Executive breaches these
provisions, Executive shall pay to the Company liquidated damages of a full
year’s salary during any period of breach and forfeit any payments due under
Agreement, or any actual damages that the Company may incur as a result of such
breach, whichever amount is greater, in addition to any other damages, including
without limitation punitive damages, attorney's fees and costs, awarded by a
court or arbitrator related to any breach of these provisions.

    (e) Effect of Termination of Employment. Notwithstanding the provisions of
Section 7(e) of this Agreement, the period of Executive’s employment for
purposes of determining the applicability of the restrictions contained in
Section 12 of this Agreement shall include any period during which Executive is
employed by the Company’s successors or assigns. Upon termination of employment,
as defined herein and for whatever cause, Executive shall immediately deliver to
the Company or its successors or assigns, all Company property, including
without limitation all Confidential Information as defined above.

    13. Withholding of Taxes. The Company shall withhold from any compensation
and benefits payable under this Agreement all applicable federal, state, local,
or other taxes.

    14. Binding on Successors. This Agreement shall be binding upon and inure to
the benefit of the Company, the Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. The Company shall cause any
successor to all or substantially all of its assets or business to assume this
Agreement.

    15. Governing Law. This Agreement is being made and executed in and is
intended to be performed in the State of New York, and shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of New York without regard to its conflict or choice of law rules.

Page 9 of 12

--------------------------------------------------------------------------------



Back to Contents

16. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

    17. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent, by telex,
telecopy, facsimile transmission, or certified or registered mail, postage
prepaid, as follows:

                If to the Company, addressed to:

                3333 New Hyde Park Rd.

          New Hyde Park, NY 11042

          Att: Vice President of Human Resources

      If to the Executive, to him at the address set forth below under his
signature; or at any other address as any party shall have specified by notice
in writing to the other parties in accordance herewith.

    18. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. This Agreement shall not become
enforceable until executed by the Company.

    19. Entire Agreement. The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Company, may not be contradicted by evidence
of any prior or contemporaneous agreement and supersedes any and all prior
agreements, including specifically the November 1, 1998 Employment Agreement
between the Company and the Executive. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

    20. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and
approved by the Executive Compensation Committee of the Board of Directors or by
an arbitrator or court seeking to render enforceable through “judicial”
modification an otherwise unenforceable provision. By an instrument in writing
similarly executed, the Executive or the Company may waive compliance by the
other party with any provision of this Agreement that such other party was or is
obligated to comply with or perform, provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

Page 10 of 12

--------------------------------------------------------------------------------



Back to Contents

21. No Inconsistent Actions; Cooperation.

        (a) The parties hereto shall not voluntarily undertake or fail to
undertake any action or course of action inconsistent with the provisions or
essential intent of this Agreement. Furthermore, it is the intent of the parties
hereto to act in a fair and reasonable manner with respect to the interpretation
and application of the provisions of this Agreement.

        (b) Each of the parties hereto shall cooperate and take such actions,
and execute such other documents as may be reasonably requested by the other in
order to carry out the provisions and purposes of this Agreement.

    22. No Alienation of Benefits. To the extent permitted by law the benefits
provided by this Agreement shall not be subject to garnishment, attachment or
any other legal process by the creditors of the Executive, his beneficiary or
his estate.

    23. Indemnification. The Company shall provide indemnification to the
Executive to the extent permitted by the Company’s corporate bylaws and under
New York law.

    24. Change in Control.

        (a) Requirements for Additional Compensation. If a Change in Control
occurs and the Executive’s employment is terminated for any reason, at any time
by the Company without Cause pursuant to Section 7(d) above, or by the Executive
if prior to the end of the 60-day period beginning on the date of the Change in
Control, the Company shall provide the Executive with the additional
compensation and benefits described in this Section 24.

        (b) Lump Sum Payment. The Company shall pay Executive an amount equal to
the lesser of:

            (i) The amount of Base Salary under this Agreement (or any salary of
greater amount he was receiving as was determined pursuant to Section 6(a)) and
bonus (defined by the amount of bonus he most recently received or the
Executive’s minimum bonus, if he has never yet received a bonus), that would
have been payable to the Executive if he had continued in employment until the
end of the Term of Employment or Renewed Term of Employment, if any; or

            (ii) The greatest payment which in combination with all other
payments to which he would be entitled, would not constitute an “excess
parachute payment” as such term is defined in Section 28(b)(1) of the Internal
Revenue Code.

          The amount determined under this subsection (b) of this Section 24
will be paid to Executive in a single lump sum within thirty (30) days after his
last day of employment.

Page 11 of 12

--------------------------------------------------------------------------------



Back to Contents

(c) Continuation of Benefits. The Company shall make all necessary payments for
and provide all Benefits to Executive under this Agreement as if his employment
had continued until the later of the end of the Term of Employment (or if the
Agreement is renewed, the Renewed Term of Employment) or the end of the one-year
period beginning on his date of termination.

    (d) Vesting of Stock Options. All outstanding unvested Stock Options shall
become immediately vested and fully exercisable.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

  KIMCO REALTY CORPORATION,   a Maryland corporation       By: /s/ Milton Cooper
    EXECUTIVE       /s/ Michael J. Flynn   Michael J. Flynn
215 Old Church Road
Greenwich, CT 06830
 

Page 12 of 12

--------------------------------------------------------------------------------